In an action by a Federal employee against a Veterans’ Administration physician to recover damages for an alleged libel and alleged breach of the physician’s duty by releasing the alleged defamatory matter without plaintiff’s permission, defendant appeals from an order of the Supreme Court, Nassau County, dated June 22, 1972, which denied his motion for summary judgment. Order reversed, on the law, with $20 costs and disbursements, and motion granted. Plaintiff’s superior in the Post Office in which he was employed had directed plaintiff to submit to the physical examination which was made by defendant and the latter was required to make a written report of the examination. Defendant gave the report to the Acting Chief of Outpatient Services of the Veterans’ Administration Hospital in which defendant was employed. The alleged defamatory matter was in the report. In our opinion, defendant’s publication of the matter in question was absolutely privileged (Barr v. Matteo, 360 U. S. 564). Martuscello, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.